Citation Nr: 0409152	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  97-20 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to December 
1958 and from December 1958 to December 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 

In January 1999, the veteran had a hearing before a Veterans 
Law Judge who is no longer employed by the Board.  In a June 
2003 letter, the veteran was advised of this matter, and 
asked to indicate whether he desired a hearing before another 
Veterans Law Judge.  This letter informed the veteran that if 
he did not respond within 30 days it would be assumed that he 
did not want another hearing and that the Board would proceed 
with its review of the case.  The veteran did not respond to 
this letter and it is assumed that he does not wish to have 
another hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record reveals that the veteran was sent a VCAA letter in 
December 2001.  However, this letter was returned as 
undeliverable.  The RO should enlist the assistance of DAV, 
and attempt to ascertain the veteran's current address.

The veteran claims that he injured his right foot in 1956 
when he dropped a railroad tie on his foot.  He asserts that 
he was sent to a U.S. Army hospital in Bordeaux, France where 
his foot was X-rayed and put in a cast.  He reported that he 
was put on no duty for three weeks.  The veteran maintains 
that his current right foot disability, including arthritis, 
is due to the in-service injury.  The veteran's service 
medical records from 1956 are not included in the record.  
The veteran's claim was remanded by the Board in April 1999 
in order that an additional attempt could be made to obtain 
the missing records.  

The Board notes that the development attempted subsequent to 
the April 1999 remand uses a service number for the veteran 
that does not match the service number reported by the 
veteran elsewhere in his file.  The Board can not ascertain 
from the claims file where the service number used was 
obtained.  The Board further notes that a Department of 
Veterans Affairs Request for Information response, printed in 
May 2003, indicates that the veteran's record is fire related 
and that there are no SMR/SGOS.  It notes that MO5 should be 
used if the necessary information can be obtained.  There is 
no indication that an attempt was made to obtain the 
necessary information in order that an MO5 search could be 
performed.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to determine 
the veteran's current mailing address.  
This should include contacting the 
veteran's service representative, if 
necessary.  The RO must then utilize the 
current mailing address and again attempt 
to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.  The veteran should be contacted and 
requested to supply copies of any 
documents he may have pertaining to his 
period of service in the U.S. Army 
beginning in May 1954.  This should 
include, but not be limited to, his 
discharge documents if he has them.  

3.  The RO should verify the veteran's 
service number for his first period of 
service (beginning in May 1954).

4.  The RO should take appropriate steps 
to secure any additional service medical 
records or alternative records for the 
veteran through official channels, 
including a search for Surgeon General's 
Office (SGO) records and obtaining a 
completed Form 13055.  The RO should also 
attempt to obtain copies of pertinent 
morning reports by performing a records 
search with the National Personnel 
Records Center (NPRC ) and by directly 
contacting, if feasible, any existing 
facilities related to the veteran and his 
service.  If applicable, the RO should 
attempt the MO5 search specified on the 
May 2003 document in the veteran's claims 
file.  These records should be associated 
with the claims file.  If there are no 
records, documentation used in making 
that determination should be set forth in 
the claims file.  

5.  When the above actions have been 
accomplished, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for residuals of a 
right foot injury.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative, if any, should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


